Citation Nr: 1540140	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  09-18 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1974 to April 1976.  The Veteran also served with the Michigan Army National Guard from November 1976 to July 1998, which included periods of active duty for training (ACDUTRA) and inactive duty for training.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In March 2011 and October 2012, the Board remanded the matters for additional development.  In March 2015, the Board remanded the issues again for a VA examination and opinion.

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

After a review of the record, the Board finds that additional development is needed before proceeding with appellate review on the issues of service connection for right and left knee disorders.  Specifically, the May 2015 Supplemental Statement of the Case (SSOC) states that the Veteran was a no-show for a VA orthopedic examination scheduled for May 12, 2015, and did not show good cause for failing to appear at the examination.  However, the Veteran through his representative asserts that the letter notifying the Veteran of a VA orthopedic examination was not received because it was mailed to the wrong address.  The April 28, 2015 notice informing the Veteran that the nearest VA medical facility to him would schedule him for an examination was addressed to an address in Shepherd, Michigan.  According to June 2015 correspondence from the Veteran's representative, the Veteran's current address is in Riverdale, MI.  

The Board finds that a new VA examination is required to fulfill VA's duty to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2015).  As the Veteran failed to report for the May 2015 scheduled VA examination, and has provided good cause for his failure to report, he should be scheduled for a new VA examination, the notice of which should be sent to his current address in Riverdale, MI.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA joints examination to determine the severity and etiology of any diagnosed left and right knee disorder.  

Notice of the examination report must be sent to the Veteran at his current address in Riverside, MI, with a copy to the Veteran's attorney.  A copy of the notice letter should be placed in the Veteran's claims file.  (See attorney's June 24, 2015, letter for the Veteran's current address/phone number.)

The examiner must review pertinent documents in the claims file and must note that review in the report.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  The examiner should provide the following:

(a) Identify all diagnosed left and right knee disorders and opine whether it is at least as likely as not (50 percent probability or greater) that any diagnosed left and/or right knee disorder is of service onset or otherwise related thereto. 

(b) In reaching his or her opinion, the examiner should specifically address the Veteran's statements that he fell down a 16 foot pit during an ACDUTRA training exercise and injured his knees.  

The examiner is advised that the fact that the Veteran fell during ACDUTRA in 1996 or 1997, resulting in injury, is not in dispute.  

The examiner should discuss the Veteran's reported medical history of a left knee fracture during childhood; the May 1994 work accident that resulted in an impression of traumatic chondromalacia of the left knee patella; the July 1996 treatment for right knee effusion that did not include a history of a knee injury; and the April 1999 treatment for bilateral knee effusion.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so, and must state whether there is additional evidence that would permit the necessary opinion to be made.

2.  Then readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the claim(s) to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

